          Case
          Case1:20-cv-02351-LJL
               1:20-cv-02351-LJL Document
                                 Document10
                                          9 Filed
                                            Filed08/07/20
                                                  08/07/20 Page
                                                           Page11of
                                                                 of22




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, NY 10007


                                                      August 7, 2020


BY ECF

Honorable Lewis J. Liman                   8/7/2020
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

                               Re: Yenaury Revi v. Comm’r of Soc. Sec., et. al
                                   20 Civ. 2351 (LJL)

Dear Judge Liman:

       We write respectfully to request that the date to file the administrative record in this
Social Security case be adjourned for 60 days, from August 10, 2020, to October 9, 2020.

         We note that an August 4, 2020 docket entry indicates that a return receipt of service of
the complaint does not indicate a date of receipt. However, the U. S. Attorney’s Office
acknowledges receipt of the complaint on May 11, 2020. Pursuant to the scheduling order issued
in this case [ECF #5], the record is due 90 days after service, or by August 10, 2020.

        The reason for the requested adjournment is that the Social Security Administration needs
more time to prepare the record due to telecommuting and other workplace changes in response
to the pandemic. We have attempted to obtain the consent of plaintiff, who is proceeding pro se,
to the adjournment but she did not respond to voicemails left for her on August 3rd and August
5th. No prior adjournment has been requested in this case.
         Case
         Case1:20-cv-02351-LJL
              1:20-cv-02351-LJL Document
                                Document10
                                         9 Filed
                                           Filed08/07/20
                                                 08/07/20 Page
                                                          Page22of
                                                                of22

                                                                              Page 2


      We appreciate the Court’s consideration of this request.

                                           Respectfully,

                                           AUDREY STRAUSS
                                           Acting United States Attorney


                                    By:            s/ Susan D. Baird
                                           SUSAN D. BAIRD
                                           Assistant United States Attorney
                                           tel. (212) 637-2713
                                           Susan.Baird@usdoj.gov

cc: By Email and Mail

   Yenaury Revi
   784 Fox Street, Apt. 4E
   Bronx, NY 10455
   Jenny2226@hotmail.com
